Citation Nr: 1109324	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than July 7, 2005 for the grant of a total disability rating based on individual unemployability (TDIU), to include whether there was clear and unmistakable error (CUE) in a February 8, 1965 determination of the rating board.

(The issue of whether a June 29, 1960 decision of the Board of Veterans' Appeals (Board), which denied an increased rating for anxiety reaction with tinnitus aurium, should be revised or reversed on the basis of CUE, is addressed in a separate Board decision under a different docket number.)









ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

In August 2008, the Board also determined that the criteria for revision or reversal of the February 1965 rating determination on the basis of CUE were not met and that the legal criteria were not been met for an effective date prior to July 7, 2005, for TDIU.  

In a separate decision, the Board determined that the criteria for revision or reversal of a June 29, 1960 decision of the Board wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium on the basis of CUE had not been met.

The Veteran appealed the two Board matters to the United States Court of Appeals for Veterans Claims ("the Court") which vacated the Board's August 2008 decisions.  

In a separate current decision, the Board has again determined that the criteria for revision or reversal of a June 29, 1960 decision of the Board wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium on the basis of CUE have not been met.

For good cause shown, the Veteran's appeal has been advanced on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Court's Memorandum decision vacating the Board's August 2008 Board decision, the Board issued the Veteran a letter informing him that he could submit additional evidence within 90 days in support of his claim.  The Veteran thereafter submitted additional evidence and indicated on the appropriate form that he wanted his case remanded back to the RO for a review of the newly submitted evidence.  Accordingly, this case is being remanded for this purpose.  

The Veteran has also requested that his complete medical records be requested from the Denver VA Medical facility, to specially include records of the Denver VA Day Treatment Center and the Denver Mental Hygiene Clinic, as well as from the National Personnel Records Center (NPRC).  These records should be requested and associated with the claims file if any are located.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of all clinical records from the Denver VA Medical facility, to specially include records of the Denver VA Day Treatment Center and the Denver Mental Hygiene Clinic, as well as from the NPRC.  These records should be requested and associated with the claims file if any are located.  

2.  The claim should be readjudicated in light of all of the evidence of record, including the newly submitted evidence as well as any evidence obtain pursuant to Paragraph #1 of this Remand.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

